DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 14 is objected to because of the following informalities:
In Claim 14, Lines 1 – 3, “The computing device of claim 13, wherein the processor is configured ,to determine that the mobile computing device is authorized, to compare a device identifier from the staging request…” should read “The computing device of claim 13, wherein the processor is further configured in determining that the mobile computing device is authorized, 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 12-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov et al. (U.S. PGPub. 2015/0319252), hereinafter Momchilov, in view of Lykov (U.S. PGPub. 2015/0207352). 

	Regarding claim 1, Momchilov teaches A method of staging mobile computing devices (Momchilov, Paragraph [0006], see “…computer systems directed toward receiving enrollment requests from one or more mobile devices to enroll in an mobile device management (MDM) system…”, where “MDM system” is being read as comprising the staging process), the method comprising, at a computing device:
	receiving a staging request from a mobile computing device (Momchilov, Paragraph [0006], see “…receiving enrollment requests from one or more mobile devices to enroll in an mobile device management (MDM) system…”) 
	selecting a source of staging data to fulfill of staging request (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices and based on identifiers of the MDM system…Such session cookies…may be unique to mobile devices, users of the mobile devices, and/or specific enrollment sessions of the mobile device into the MDM system”, where “specific enrollment sessions” is being read as selecting a source of staging data);
	sending a source identifier of the selected source of staging data to the mobile computing device (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices and based on identifiers of the MDM system, and providing the session cookies to the mobile devices”, where “session cookies” are being read as comprising the source identifier of the selected source of staging data which is provided to the mobile computing device) (Momchilov, Paragraph [0097], see “…The enrollment URL may also be retrieved from the MDM server 520 or another enterprise network service using an e-mail-based discovery…The enrollment URL may correspond to the MDM server 520 or other enterprise resources…”, where “enrollment URL” can also be read as a source identifier of the selected source of staging data)
	
	Momchilov does not teach the following limitation(s) as taught by Lykov: receiving a staging request from a mobile computing device in response to insertion of the mobile computing device in a network-connected charging rack (Lykov, FIG. 1a and FIG. 1b, which notates an insertion of the mobile computing device in the charging rack) (Lykov, FIG. 6, which depicts that the charging rack is network-connected); and
	in response to sending the source identifier of the selected source of staging data, sending an access control command to the network-connected (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising a control command, which is sent to the charging station to lock the mobile computing device in the charging rack) (Lykov, Paragraph [0038], see “…Generally speaking any locking mechanism can be applied as long as it locks the mobile terminal 140 to the charging station 100 in a manner that it cannot be released and/or used without a predefined action…”)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack, disclosed of Lykov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted. Lykov is deemed as analogous art due to the art disclosing techniques for sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0038]). 

	Regarding claim 2, Momchilov as modified by Lykov The method of claim 1, further comprising: responsive to obtaining the staging request and prior to selecting the source of staging data, determining that the mobile computing device is authorized for staging (Momchilov, FIG. 6, see “RECEIVE REQUEST TO ENROLL DEVICE 601”, “AUTHENTICATED? 602”, “GENERATE SESSION COOKIE BASED ON DEVICE ID AND ENTERPRISE ID 603”, where “602” is being read as determining that the mobile computing device is authorized for staging, which happens responsive to obtaining the request and prior to selecting the source of staging data). 

	Regarding claim 3, Momchilov as modified by Lykov The method of claim 2, wherein determining that the mobile computing device is authorized includes comparing a device identifier from the staging request to a set of authorized device identifiers maintained at the server (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices…”) (Momchilov, Paragraph [0109], see “…the MDM server 520 may compare the session cookie received from the device 502 to the session cookie created in step 603, in order to authenticate the user and device…”, where “session cookie” comprises device identifiers).

	Regarding claim 4, Momchilov does not teach the following limitation(s) as taught by Lykov: The method of claim 1, wherein the charging rack includes a plurality of cradles (Lykov, FIG. 2, which clearly depicts multiple cradles); and
	wherein the access control command includes a command to the charging rack to activate a lock of one of the cradles housing the mobile computing device (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising the control command, which activates a lock of one of the cradles housing the mobile computing device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack, disclosed of Lykov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted. Lykov is deemed as analogous art due to the art disclosing techniques for sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0010]). 
	
	Regarding claim 5, Momchilov does not teach the following limitation(s) as taught by Lykov: The method of claim 4, wherein the access control command further includes a command to activate a device status indicator associated with one of the cradles (Lykov, Paragraph [0041], see “…the mobile terminal 140 may comprise a separate signaling interface, such as a dedicated connector, which has a counter-interface in the charging station 100. The idea of the signal path is to enable a communication between the charging station 100 and the mobile terminal 140 in order to deliver status information and commands between the entities…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of activating a device status indicator associated with the charging rack, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of activating a device status indicator associated with the charging rack. This allows for the charging rack to send status indicators on battery life and other aspects of the mobile terminal being inserted into the charging rack. Lykov is deemed as analogous art due to the art disclosing techniques for sending status indicators to and from the charging station (Lykov, Paragraph [0041]).  

	Regarding claim 6, Momchilov does not teach the following limitation(s) as taught by Lykov: The method of claim 1, further comprising: responsive to completion of staging of the mobile computing device, sending a further access control command to enable release of the mobile computing device from the charging rack (Lykov, Paragraph [0008], see “…I/O means configured to receive input comprising release information for releasing the at least mobile terminal from the charging station, processing unit configured to verify if the inputted release information corresponds to legitimate release information available for the charging station, and if the verification indicates that the inputted release information corresponds to the legitimate release information, to deliver a release signal to the locking mechanism for releasing the lock of the at least one mobile terminal with the charging station…”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of sending a further command to enable release of the mobile computing device from the charging rack, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a further command to enable release of the mobile computing device from the charging rack. This allows for the mobile terminal to be released from the charging rack upon completion of enrollment (staging). Lykov is deemed as analogous art due to the art disclosing techniques for sending a control command to enable release of the mobile device from the charging rack (Lykov, Paragraph [0008]). 

Regarding claim 12, Momchilov teaches A computing device (Momchilov, Paragraph [0029], see “Each component 103, 105, 107, 109 may be any type of known computer, server, or data processing device…”), comprising:
a communications interface (Momchilov, Paragraph [0029], see “…Data server 103 may further include random access memory (RAM) 113, read only memory (ROM) 115, network interface 117, input/output interfaces 119…”); and
a processor configured to (Momchilov, Paragraph [0029], see “…Data server 103, e.g., may include a processor 111 controlling overall operation…”):
	receive a staging request from a mobile computing device (Momchilov, Paragraph [0006], see “…receiving enrollment requests from one or more mobile devices to enroll in an mobile device management (MDM) system…”, where “enrollment” is being read as a process of staging) 
	select a source of staging data to fulfill the staging request (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices and based on identifiers of the MDM system…Such session cookies…may be unique to mobile devices, users of the mobile devices, and/or specific enrollment sessions of the mobile device into the MDM system”, where “specific enrollment sessions” is being read as selecting a source of staging data);
	send a source identifier of the selected source of staging data to the mobile computing device (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices and based on identifiers of the MDM system, and providing the session cookies to the mobile devices”, where “session cookies” are being read as comprising the source identifier of the selected source of staging data which is provided to the mobile computing device) (Momchilov, Paragraph [0097], see “…The enrollment URL may also be retrieved from the MDM server 520 or another enterprise network service using an e-mail-based discovery…The enrollment URL may correspond to the MDM server 520 or other enterprise resources…”, where “enrollment URL” can also be read as a source identifier of the selected source of staging data); 
	
Momchilov does not teach the following limitation(s) as taught by Lykov: receive a staging request from a mobile computing device in response to insertion of the mobile computing device in a network-connected charging rack (Lykov, FIG. 1a and FIG. 1b, which notates an insertion of the mobile computing device in the charging rack) (Lykov, FIG. 6, which depicts that the charging rack is network-connected); and
	in response to sending the source identifier of the selected source of staging data, send an access control command to the network-connected charging rack to lock the mobile computing device in the charging rack (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising a control command, which is sent to the charging station to lock the mobile computing device in the charging rack) (Lykov, Paragraph [0038], see “…Generally speaking any locking mechanism can be applied as long as it locks the mobile terminal 140 to the charging station 100 in a manner that it cannot be released and/or used without a predefined action…”)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack, disclosed of Lykov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted. Lykov is deemed as analogous art due to the art disclosing techniques for sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0038]). 

	Regarding claim 13, Momchilov as modified by Lykov teaches The computing device of claim 12, wherein the processor is further configured, responsive to obtaining the staging request and prior to selecting the source of staging data, to determine that the mobile computing device is authorized for staging (Momchilov, FIG. 6, see “RECEIVE REQUEST TO ENROLL DEVICE 601”, “AUTHENTICATED? 602”, “GENERATE SESSION COOKIE BASED ON DEVICE ID AND ENTERPRISE ID 603”, where “602” is being read as determining that the mobile computing device is authorized for staging, which happens responsive to obtaining the request and prior to selecting the source of staging data).

	Regarding claim 14, Momchilov as modified by Lykov teaches The computing device of claim 13, wherein the processor is configured to determine that the  mobile computing device us authorized, to compare a device identifier from the staging request to a set of authorized device identifiers maintained at the server (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices…”) (Momchilov, Paragraph [0109], see “…the MDM server 520 may compare the session cookie received from the device 502 to the session cookie created in step 603, in order to authenticate the user and device…”, where “session cookie” comprises device identifiers).

	Regarding claim 15, Momchilov does not teach the following limitation(s) as taught by Lykov: The computing device of claim 12, wherein the charging rack includes a plurality of cradles (Lykov, FIG. 2, which clearly depicts multiple cradles); and
	wherein the access control command includes a command to the charging rack to activate a lock of one of the cradles housing the mobile computing device (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising the control command, which activates a lock of one of the cradles housing the mobile computing device). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack, disclosed of Lykov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted. Lykov is deemed as analogous art due to the art disclosing techniques for sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0010]). 

	Regarding claim 16, Momchilov does not teach the following limitation(s) as taught by Lykov: The computing device of claim 15, wherein the access control command further includes a command to activate a device status indicator associated with the one of the cradles (Lykov, Paragraph [0041], see “…the mobile terminal 140 may comprise a separate signaling interface, such as a dedicated connector, which has a counter-interface in the charging station 100. The idea of the signal path is to enable a communication between the charging station 100 and the mobile terminal 140 in order to deliver status information and commands between the entities…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of activating a device status indicator associated with the charging rack, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of activating a device status indicator associated with the charging rack. This allows for the charging rack to send status indicators on battery life and other aspects of the mobile terminal being inserted into the charging rack. Lykov is deemed as analogous art due to the art disclosing techniques for sending status indicators to and from the charging station (Lykov, Paragraph [0041]).  

	Regarding claim 17, Momchilov does not teach the following limitation(s) as taught by Lykov: The computing device of claim 12, wherein the processor is further configured, responsive to completion of staging of the mobile computing device, to send a further access control command to enable release of the mobile computing device from the charging rack (Lykov, Paragraph [0008], see “…I/O means configured to receive input comprising release information for releasing the at least mobile terminal from the charging station, processing unit configured to verify if the inputted release information corresponds to legitimate release information available for the charging station, and if the verification indicates that the inputted release information corresponds to the legitimate release information, to deliver a release signal to the locking mechanism for releasing the lock of the at least one mobile terminal with the charging station…”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of sending a further command to enable release of the mobile computing device from the charging rack, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a further command to enable release of the mobile computing device from the charging rack. This allows for the mobile terminal to be released from the charging rack upon completion of enrollment (staging). Lykov is deemed as analogous art due to the art disclosing techniques for sending a control command to enable release of the mobile device from the charging rack (Lykov, Paragraph [0008]). 

	Regarding claim 20, Momchilov teaches A system (Momchilov, Paragraph [0006], see “One or more aspects of the disclosure provide for methods, apparatuses, and computer systems directed toward receiving enrollment requests…”), comprising:
	
	a computing device including a communications interface and a processor configured to (Momchilov, Paragraph [0029], see “Each component 103, 105, 107, 109 may be any type of known computer, server, or data processing device. Data server 103, e.g., may include a processor 111 controlling overall operation…Data server 103 may further include…network interface 117, input/output interfaces 119…”):
		receive a staging request from a mobile computing device (Momchilov, Paragraph [0006], see “…receiving enrollment requests from one or more mobile devices to enroll in an mobile device management (MDM) system…”, where “enrollment” is being read as a process of staging) 
		select a source of staging data to fulfill the staging request (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices and based on identifiers of the MDM system…Such session cookies…may be unique to mobile devices, users of the mobile devices, and/or specific enrollment sessions of the mobile device into the MDM system”, where “specific enrollment sessions” is being read as selecting a source of staging data);
		send a source identifier of the selected source of staging data to the mobile computing device (Momchilov, Paragraph [0006], see “…generating session cookies based on device identifiers of the mobile devices and based on identifiers of the MDM system, and providing the session cookies to the mobile devices”, where “session cookies” are being read as comprising the source identifier of the selected source of staging data which is provided to the mobile computing device) (Momchilov, Paragraph [0097], see “…The enrollment URL may also be retrieved from the MDM server 520 or another enterprise network service using an e-mail-based discovery…The enrollment URL may correspond to the MDM server 520 or other enterprise resources…”, where “enrollment URL” can also be read as a source identifier of the selected source of staging data); 
		
	Momchilov does not teach the following limitation(s) as taught by Lykov: a charging rack including a plurality of cradles and a network interface interconnecting the cradles (Lykov, FIG. 2, which clearly depicts multiple cradles) (Lykov, FIG. 6, which depicts that the charging rack is network-connected);
	receive a staging request from a mobile computing device in response to insertion of the mobile computing device in the charging rack (Lykov, FIG. 1a and FIG. 1b, which notates an insertion of the mobile computing device in the charging rack) (Lykov, FIG. 6, which depicts that the charging rack is network-connected); and
		in response to sending the source identifier of the selected source of staging data,send an access control command to the charging rack to lock the mobile computing device in the charging rack (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising a control command, which is sent to the charging station to lock the mobile computing device in the charging rack) (Lykov, Paragraph [0038], see “…Generally speaking any locking mechanism can be applied as long as it locks the mobile terminal 140 to the charging station 100 in a manner that it cannot be released and/or used without a predefined action…”)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, by implementing techniques for a charging station, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack, disclosed of Lykov. 
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a command to the network-connected charging rack to lock a mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted. Lykov is deemed as analogous art due to the art disclosing techniques for sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0038]). 


Claims 7-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov, in view of Lykov, in further view of Lacerda et al. (U.S. PGPub. 2019/0373058), hereinafter Lacerda. 

	Regarding claim 7, Momchilov as modified by Lykov do not teach the following limitation(s) as taught by Lacerda: The method of claim 1, wherein selecting the source of staging data includes selecting between a peer-to-peer (P2P) staging mode, and a network-hosted staging mode (Lacerda, Paragraph [0004], see “…techniques described herein enable a first electronic device to select between a peer-to-peer data connection or a network-based communication for the transmission of synchronization data between electronic devices based on various parameters relating to the data and/or availability and/or quality of various data connectors”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, and techniques disclosed of Lykov, by implementing techniques for data synchronization, comprising of selecting between a P2P mode and a network hosted mode, disclosed of Lacerda.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of selecting between a P2P mode and a network hosted mode. This allows for better efficiency for the overall system by choosing between two modes based on various parameters and/or availability and/or quality of various data connectors. Lacerda is deemed as analogous art due to the art disclosing techniques for selecting between two different modes, comprising a peer-to-peer mode and a network hosted mode (Lacerda, Paragraph [0004]). 

	Regarding claim 8, Momchilov as further modified by Lacerda do not teach the following limitation(s) as taught by Lykov: The method of claim 7, wherein the selecting includes determining whether a second mobile computing device is connected to the charging rack (Lykov, Paragraph [0033], see “…The locking means may e.g. comprise mechanical elements, which are configured to lock the mobile terminal 140 to the charging station 100 when the mobile terminal 140 is placed to the charging location 110…”) (Lykov, Paragraph [0038], see “…The locking mechanism in the embodiment is based on the idea that when the mobile terminal 140 is removably mounted in the charging location 110, the mobile terminal 140 is locked to the charging station 100…In case of charging station 100 with multiple charging locations 110 the similar locking mechanism can be arranged to each of the locations 110 as described above…”, where the system makes a determination whether a second mobile computing device is connected to the charging rack based on the inventive concept described in the disclosure) (Lykov, Paragraph [0041], see “…when the mobile terminal 140 is coupled to the charging location 110, an alternating digital signal…is started to be delivered between the entities…”, where “an alternating digital signal” can be read as determining that a second mobile computing device is connected to a second cradle). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, and techniques disclosed of Lacerda, by implementing techniques for a charging station, comprising of determining whether a second mobile device is connected to the charging rack, disclosed of Lykov.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of determining whether a second mobile device is connected to the charging rack. This allows for better security management by informing the system on how many devices are connected to the charging rack at once. Lykov is deemed as analogous art due to the art disclosing techniques for determining whether a second mobile device is connected to the charging rack (Lykov, Paragraph [0038]). 

	Regarding claim 9, Momchilov as further modified by Lacerda do not teach the following limitation(s) as taught by Lykov: The method of claim 8, wherein the access control command includes a command to the charging rack to activate a second lock of a second cradle housing the second mobile computing device (Lykov, Paragraph [0010], see “The charging station may further comprise a signal path with the removably locked mobile terminal. An electrical locking of the at least one mobile terminal may be arranged by means of the signal path…”, where “signal path” is analogous to comprising the control command, which activates a lock of one of the cradles housing the mobile computing device). (Lykov, Paragraph [0036], see “…the charging station 100 may comprise dedicated I/O means for each of the charging locations 110…a light source, such as led, may be arranged for each or the charging locations 110 for indicating which mobile terminal 140 is released…”, where “charging locations 110” is analogous to each independent cradle, which comprises its own I/O means for sending a command to lock/release the cradle). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, and techniques disclosed of Lacerda, by implementing techniques for a charging station, comprising of sending a command to the charging rack to lock a second mobile device, disclosed of Lykov.  
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of sending a command to the charging rack to lock a second mobile computing device in the charging rack. This allows for better security management by locking the mobile computing device in the charging rack during the staging process in cases where the mobile computing device is left alone, as well as in cases where the enrollment process should not be disrupted and a more efficient system by allowing multiple mobile devices to be inserted into the charging station. Lykov is deemed as analogous art due to the art disclosing techniques for sending a command to a charging rack to lock a mobile computing device in the charging rack (Lykov, Paragraph [0010]). 

	Regarding claim 18, Momchilov as modified by Lykov do not teach the following limitation(s) as taught by Lacerda: The computing device of claim 12, wherein the processor is configured, to select the source of staging data, to select between a peer-to-peer (P2P) staging mode, and a network-hosted staging mode (Lacerda, Paragraph [0004], see “…techniques described herein enable a first electronic device to select between a peer-to-peer data connection or a network-based communication for the transmission of synchronization data between electronic devices based on various parameters relating to the data and/or availability and/or quality of various data connectors”). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, and techniques disclosed of Lykov, by implementing techniques for data synchronization, comprising of selecting between a P2P mode and a network hosted mode, disclosed of Lacerda.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of selecting between a P2P mode and a network hosted mode. This allows for better efficiency for the overall system by choosing between two modes based on various parameters and/or availability and/or quality of various data connectors. Lacerda is deemed as analogous art due to the art disclosing techniques for selecting between two different modes, comprising a peer-to-peer mode and a network hosted mode (Lacerda, Paragraph [0004]). 

	Regarding claim 19, Momchilov as further modified by Lacerda do not teach the following limitation(s) as taught by Lykov: The computing device of claim 18, wherein the processor is configured, to select the source of staging data, to determine whether a second mobile computing device is connected to the charging rack (Lykov, Paragraph [0033], see “…The locking means may e.g. comprise mechanical elements, which are configured to lock the mobile terminal 140 to the charging station 100 when the mobile terminal 140 is placed to the charging location 110…”) (Lykov, Paragraph [0038], see “…The locking mechanism in the embodiment is based on the idea that when the mobile terminal 140 is removably mounted in the charging location 110, the mobile terminal 140 is locked to the charging station 100…In case of charging station 100 with multiple charging locations 110 the similar locking mechanism can be arranged to each of the locations 110 as described above…”, where the system makes a determination whether a second mobile computing device is connected to the charging rack based on the inventive concept described in the disclosure) (Lykov, Paragraph [0041], see “…when the mobile terminal 140 is coupled to the charging location 110, an alternating digital signal…is started to be delivered between the entities…”, where “an alternating digital signal” can be read as determining that a second mobile computing device is connected to a second cradle). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, and techniques disclosed of Lacerda, by implementing techniques for a charging station, comprising of determining whether a second mobile device is connected to the charging rack, disclosed of Lykov.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of determining whether a second mobile device is connected to the charging rack. This allows for better security management by informing the system on how many devices are connected to the charging rack at once. Lykov is deemed as analogous art due to the art disclosing techniques for determining whether a second mobile device is connected to the charging rack (Lykov, Paragraph [0038]). 


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Momchilov, in view of Lykov, in further view of Lacerda, in further view of Yahalom et al. (U.S. PGPub. 2009/0172666), hereinafter Yahalom. 

	Regarding claim 10, Momchilov as modified by Lykov and further modified by Lacerda do not teach the following limitation(s) as taught by Yahalom: The method of claim 7, wherein the selecting includes determining whether a usage level for a network-hosted storage location is below a threshold (Yahalom, Paragraph [0045], see “Processor 106 is also configured to identify a virtual machine with a high I/O ranking associated with a storage component with a high storage utilization ranking, as well as a storage component with a low storage utilization ranking. The processor 106 is configured to move virtual machines with an I/O ranking above a pre-specified threshold from one data object to another such that the virtual machine doesn’t access the identified storage component with the storage utilization ranking above a pre-specified threshold, and instead access the identified storage component with storage utilization ranking below a pre-specified threshold…”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, techniques disclosed of Lykov and techniques disclosed of Lacerda, by implementing techniques for automatic storage load balancing, comprising of determining whether a usage level for a network hosted storage location is below a threshold, disclosed of Yahalom.   
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of determining whether a usage level for a network hosted storage location is below a threshold. This allows for better security management by deciding on whether the network-hosted storage has room to provide the staging process for the mobile device, and if not, the mobile device can swap to a P2P mode. Yahalom is deemed as analogous art due to the art disclosing techniques for determining whether a usage level for a network hosted storage location is below a threshold (Yahalom, Paragraph [0045]). 

	Regarding claim 11, Momchilov as modified by Lykov and further modified by Lacerda do not teach the following limitation(s) as taught by Yahalom: The method of claim 10, wherein the access control command includes a command to enable access to the network-hosted storage location (Yahalom, Paragraph [0003], see “A SAN or storage area network, an example of a storage network environment, is a network dedicated to enabling multiple applications on multiple hosts to access, i.e., read and write, data stored in consolidated shared storage infrastructures”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the techniques for application customization, disclosed of Momchilov, techniques disclosed of Lykov and techniques disclosed of Lacerda, by implementing techniques for automatic storage load balancing, comprising of enabling access to a network hosted storage location, disclosed of Yahalom.    
One of ordinary skill in the art would have been motivated to make this modification in order to implement techniques for automated mobile device staging, comprising of enabling access to a network hosted storage location. This allows for the system to enable access to the network hosted storage location after it determines that the usage level is below a threshold and can support the mobile device. Yahalom is deemed as analogous art due to the art disclosing enabling access to a network hosted storage location (Yahalom, Paragraph [0003]). 

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODMAN ALEXANDER MAHMOUDI whose telephone number is (571)272-8747.  The examiner can normally be reached on M-F 11:00am – 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on (571) 272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODMAN ALEXANDER MAHMOUDI/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499